DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2020 has been entered.  

Response to amendment

Claims 1, 15, 29 and 33 have been amended. Claims 1-33 are pending.  The amendment has been entered. 






Allowable Subject Matter
Claims 1-33 are allowed in view of the current amendment. No reason for allowance is needed as the record of the prosecution as a whole is clear.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published 
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164